COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-204-CR
                                                                                
MARCY ANN LAWSON                                                         APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL
COURT NO. 2 OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
Appellant Marcy Ann Lawson filed a notice of appeal from her
conviction for driving while intoxicated on June 26, 2006.   On December 11, 2006, after Appellant failed
to file a brief, we abated the appeal and remanded the case to the trial court
to determine, among other things, whether Appellant wished to continue the
appeal.  On December 18, 2006, her
appointed counsel filed a motion to dismiss the appeal, but the motion was not
signed by Appellant as required by Rule 42.2(a).  See Tex.
R. App. P. 42.2(a).




The trial court held a hearing on our abatement order on December 22,
2006.  The court coordinator mailed notice
of the hearing to Appellant=s last known address, but Appellant failed to appear or otherwise
contact the trial court.  Appointed
counsel stated that when she last had contact with Appellant, Appellant said
she wanted to drop the appeal and planned to move out of state.  The trial court made appropriate findings of
fact, including the fact that Appellant apparently did not wish to pursue the
appeal, and mailed a copy of its findings to Appellant at her last known address.  On January 31, appointed counsel reported to
the trial court that she had attempted to contact Appellant at Appellant=s last known phone numbers, to no avail. 
Based upon the trial court=s findings of fact and the supplemental records filed in this court,
we conclude that good cause exists to suspend the operation of Rule 42.2(a) in
this case.  See Tex. R. App. P. 2.  Accordingly, we dismiss the appeal.
PER
CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: February 15, 2007                                                      




[1]See Tex. R. App. P. 47.4.